FUNDS ESCROW AGREEMENT
 
This Agreement is dated as of the 15th day of November, 2006 among Inrob Tech
Ltd., a Nevada corporation (the "Company"), the Subscribers identified on
Schedule A hereto (each a “Subscriber” and collectively “Subscribers”), and
Grushko & Mittman, P.C. (the "Escrow Agent"):
 
WITNESSETH:
 
WHEREAS, the Company and Subscribers have entered into a Subscription Agreement
calling for the sale by the Company to the Subscriber of secured promissory
notes (“Notes”) and Warrants for an aggregate purchase price of up to $3,000,000
in the amounts set forth on Schedule A hereto; and
 
WHEREAS, the parties hereto require the Company to deliver the Notes and
Warrants against payment therefor, with such Notes, Warrants and the Escrowed
Funds to be delivered to the Escrow Agent, along with the other documents,
instruments and payments hereinafter described, to be held in escrow and
released by the Escrow Agent in accordance with the terms and conditions of this
Agreement; and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1. Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Subscription Agreement shall have the meanings given to such
terms in the Subscription Agreement. Whenever used in this Agreement, the
following terms shall have the following respective meanings:
 
·    “Agreement” means this Agreement and all amendments made hereto and thereto
by written agreement between the parties;
 
·    “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
·    “Collateral Agent Agreement” shall have the meaning set forth in Section 3
of the Subscription Agreement;
 
·    “Escrowed Payment” means an aggregate cash payment of up to $6,000,000
which is the Purchase Price;
 
·    “Finder” shall have the meaning set forth in Section 8(a) of the
Subscription Agreement;
 
·    “Finder’s Fees” shall have the meaning set forth in Section 8(a) and
Schedule 8 of the Subscription Agreement;
 
·    “Finder’s Warrants” shall have the meaning set forth in Section 8(a) and
Schedule 8 to the Subscription Agreement;
 
1

--------------------------------------------------------------------------------


 
·    “Guaranty” shall have the meaning set forth in Section 3 of the
Subscription Agreement;
 
·    “Legal Fees” shall have the meaning set forth in Section 8(b) of the
Subscription Agreement;
 
·    “Legal Opinion” means the original signed legal opinion referred to in
Section 6 of the Subscription Agreement;
 
·    “Notes” shall have the meaning set forth in Section 1 of the Subscription
Agreement;
 
·    “Purchase Price” shall mean up to $3,000,000;
 
·    “Security Agreement” shall have the meaning set forth in Section 3 of the
Subscription Agreement;
 
·    “Subscription Agreement” means the Subscription Agreement (and the exhibits
and schedules thereto) entered into or to be entered into by the Company and
Subscribers in reference to the sale and purchase of the Notes and Warrants;
 
·    “Warrants” shall have the meaning set forth in Section 2 of the
Subscription Agreement;
 
·    Collectively, the executed Subscription Agreement, Notes, Legal Opinion,
Warrants, Security Agreement, Guaranty, Stock Pledge Agreement, and Collateral
Agent Agreement are referred to as "Company Documents"; and
 
·    Collectively, the Escrowed Payment and the Subscriber executed Subscription
Agreement, Security Agreement, Guaranty, Stock Pledge Agreement and Collateral
Agent Agreement are referred to as "Subscriber Documents".
 
1.2. Entire Agreement. This Agreement along with the Company Documents and the
Subscriber Documents constitute the entire agreement between the parties hereto
pertaining to the Company Documents and Subscriber Documents and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. There are no warranties, representations and other
agreements made by the parties in connection with the subject matter hereof
except as specifically set forth in this Agreement, the Company Documents and
the Subscriber Documents.
 
1.3. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word "person" includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.
 
1.4. Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
2

--------------------------------------------------------------------------------


 
1.5. Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
1.6. Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individuals executing
this Agreement and other agreements on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
(which shall be the party which receives an award most closely resembling the
remedy or action sought) shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 
1.7. Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. Subject to Section
1.6 hereof, each of the Company and Subscriber hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1. Company Deliveries. On or before the Closing Date, the Company shall
deliver the Company Documents to the Escrow Agent.
 
2.2. Subscriber Deliveries. On or before the Closing Date, each Subscriber shall
deliver to the Escrow Agent such Subscriber’s portion of the Purchase Price and
the executed Subscription Agreement. The Escrowed Payment will be delivered
pursuant to the following wire transfer instructions:
 
Citibank, N.A.
1155 6th Avenue
New York, NY 10036, USA
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 45208884
 
3

--------------------------------------------------------------------------------


 
2.3. Intention to Create Escrow Over Company Documents and Subscriber Documents.
The Subscriber and Company intend that the Company Documents and Subscriber
Documents shall be held in escrow by the Escrow Agent pursuant to this Agreement
for their benefit as set forth herein.
 
2.4. Escrow Agent to Deliver Company Documents and Subscriber Documents. The
Escrow Agent shall hold and release the Company Documents and Subscriber
Documents only in accordance with the terms and conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
3.1. Release of Escrow. Subject to the provisions of Section 4.2, the Escrow
Agent shall release the Company Documents and Subscriber Documents as follows:
 
(a) On the Closing Date, the Escrow Agent will simultaneously release the
Company Documents to the Subscriber and release the Subscriber Documents to the
Company except that the Finder’s Fee and Finder’s Warrants will be released to
the Finder, Legal Fees will be released to the Subscriber’s attorneys, and the
Security Agreement, Guaranty, Stock Pledge Agreement and Collateral Agent
Agreement will also be released to the Collateral Agent.
 
(b)  All funds to be delivered to the Company shall be delivered pursuant to the
wire instructions to be provided in writing by the Company to the Escrow Agent.
 
(c) Notwithstanding the above, upon receipt by the Escrow Agent of joint written
instructions ("Joint Instructions") signed by the Company and the Subscriber, it
shall deliver the Company Documents and Subscriber Documents in accordance with
the terms of the Joint Instructions.
 
(d) Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a "Court Order"), the Escrow Agent shall deliver the Company
Documents and Subscriber Documents in accordance with the Court Order. Any Court
Order shall be accompanied by an opinion of counsel for the party presenting the
Court Order to the Escrow Agent (which opinion shall be satisfactory to the
Escrow Agent) to the effect that the court issuing the Court Order has competent
jurisdiction and that the Court Order is final and non-appealable.
 
3.2. Acknowledgement of Company and Subscriber; Disputes. The Company and the
Subscriber acknowledge that the only terms and conditions upon which the Company
Documents and Subscriber Documents are to be released are set forth in Sections
3 and 4 of this Agreement. The Company and the Subscriber reaffirm their
agreement to abide by the terms and conditions of this Agreement with respect to
the release of the Company Documents and Subscriber Documents. Any dispute with
respect to the release of the Company Documents and Subscriber Documents shall
be resolved pursuant to Section 4.2 or by agreement between the Company and
Subscriber.
 
4

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1. Duties and Responsibilities of the Escrow Agent. The Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:
 
(a) The Subscriber and Company acknowledge and agree that the Escrow Agent (i)
shall not be responsible for or bound by, and shall not be required to inquire
into whether either the Subscriber or Company is entitled to receipt of the
Company Documents and Subscriber Documents pursuant to, any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(b) The Subscriber and Company acknowledge that the Escrow Agent is acting
solely as a stakeholder at their request and that the Escrow Agent shall not be
liable for any action taken by Escrow Agent in good faith and believed by Escrow
Agent to be authorized or within the rights or powers conferred upon Escrow
Agent by this Agreement. The Subscriber and Company, jointly and severally,
agree to indemnify and hold harmless the Escrow Agent and any of Escrow Agent's
partners, employees, agents and representatives for any action taken or omitted
to be taken by Escrow Agent or any of them hereunder, including the fees of
outside counsel and other costs and expenses of defending itself against any
claim or liability under this Agreement, except in the case of gross negligence
or willful misconduct on Escrow Agent's part committed in its capacity as Escrow
Agent under this Agreement. The Escrow Agent shall owe a duty only to the
Subscriber and Company under this Agreement and to no other person.
 
(c) The Subscriber and Company jointly and severally agree to reimburse the
Escrow Agent for outside counsel fees, to the extent authorized hereunder and
incurred in connection with the performance of its duties and responsibilities
hereunder.
 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) days prior written notice of resignation to the Subscriber and the
Company. Prior to the effective date of the resignation as specified in such
notice, the Subscriber and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents and Subscriber
Documents to a substitute Escrow Agent selected by the Subscriber and Company.
If no successor Escrow Agent is named by the Subscriber and Company, the Escrow
Agent may apply to a court of competent jurisdiction in the State of New York
for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.
 
(e) The Escrow Agent does not have and will not have any interest in the Company
Documents and Subscriber Documents, but is serving only as escrow agent, having
only possession thereof. The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.
 
(f) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
5

--------------------------------------------------------------------------------


 
(g) The Escrow Agent shall be permitted to act as counsel for the Subscriber in
any dispute as to the disposition of the Company Documents and Subscriber
Documents, in any other dispute between the Subscriber and Company, whether or
not the Escrow Agent is then holding the Company Documents and Subscriber
Documents and continues to act as the Escrow Agent hereunder.
 
(h) The provisions of this Section 4.1 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
4.2. Dispute Resolution: Judgments. Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Company Documents and Subscriber Documents, or
if the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Company
Documents and Subscriber Documents pending receipt of a Joint Instruction from
the Subscriber and Company, or (ii) deposit the Company Documents and Subscriber
Documents with any court of competent jurisdiction in the State of New York, in
which event the Escrow Agent shall give written notice thereof to the Subscriber
and the Company and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement. The Escrow Agent may, but shall be under
no duty to, institute or defend any legal proceedings which relate to the
Company Documents and Subscriber Documents. The Escrow Agent shall have the
right to retain counsel if it becomes involved in any disagreement, dispute or
litigation on account of this Agreement or otherwise determines that it is
necessary to consult counsel.
 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Subscriber and Company or to any other
person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1. Termination. This escrow shall terminate upon the release of all of the
Company Documents and Subscriber Documents or at any time upon the agreement in
writing of the Subscriber and Company.
 
5.2. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
(a) If to the Company, to:


Inrob Tech Ltd.
c/o Sichenzia Ross Friedman Ference LLP
1065 Avenue of Americas
New York, NY 10018
Attn: Marc Ross, Esq.
Fax: (212) 930-9725
 
6

--------------------------------------------------------------------------------


 
 (b) If to the Subscribers, to: the addresses and fax numbers listed on Schedule
A hereto
 
(c) If to the Escrow Agent, to:
 
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: 212-697-3575
 
or to such other address and domestic United States address and fax number as
any of them shall give to the others by notice made pursuant to this Section
5.2.
 
5.3. Interest. The Escrowed Payment shall not be held in an interest bearing
account nor will interest be payable in connection therewith. In the event the
Escrowed Payment is deposited in an interest bearing account and the Second
Closing does not occur, each Subscriber shall be entitled to receive its
pro rata portion of any accrued interest thereon, but only if the Escrow Agent
receives from such Subscriber the Subscriber’s United States taxpayer
identification number and other requested information and forms.
 
5.4. Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto. This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
5.5. Invalidity. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.
 
5.6. Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.7. Force Majeure. Any delay in or failure of performance by the Company or
Subscribers shall not constitute a default or give rise to any claim hereunder
if such default is exclusively a result of acts of G-d, war, riots, fire,
sustained power failure, flood, strike, lockout, epidemics and national defense
requirements, provided the party claiming excuse makes reasonable effort under
the circumstances to comply with its obligations.
 
7

--------------------------------------------------------------------------------


 
5.8. Agreement. Each of the undersigned states that he has read the foregoing
Funds Escrow Agreement and understands and agrees to it.
 

       
INROB TECH LTD.
the “Company”
 
   
   
  By:      

--------------------------------------------------------------------------------

          Name of Subscriber (Print):              

--------------------------------------------------------------------------------

        By:      

--------------------------------------------------------------------------------

          Print Name of Signator: ______________________________________        
            ESCROW AGENT:              

--------------------------------------------------------------------------------

GRUSHKO & MITTMAN, P.C.

 
8

--------------------------------------------------------------------------------


 
SCHEDULE A TO FUNDS ESCROW AGREEMENT


SUBSCRIBERS
 
PURCHASE
PRICE
 
CLASS A WARRANTS
 
CLASS B WARRANTS
 
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
1400 Old Country Road-Suite 206
Westbury, N 11590
Fax:
 
$
300,000.00
   
600,000
   
600,000
                       
FIRST MIRAGE, INC.
333 Sandy Springs Circle-Suite 230
Atlanta, GA 30328
Fax: (404) 257-9125
 
$
125,000.00
   
250,000
   
250,000
                       
GENERATION CAPITAL ASSOCIATES
1085 Riverside Trace
Atlanta, GA 30328
Fax: (404) 257-9125
 
$
125,000.00
   
250,000
   
250,000
                       
THE HART ORGANIZATION
1085 Riverside Trace
Atlanta, GA 30328
Fax: (404) 257-9125
 
$
50,000.00
   
100,000
   
100,000
                       
PLATINUM PARTNER LONG TERM GROWTH IV
152 West 57th Street
New York, NY 10019
Fax: (212) 581-0002
 
$
350,000.00
   
700,000
   
700,000
                       
CENTURION MICROCAP, LP
3014 Avenue L
Brooklyn, NY 11210
Fax: (718) 228-9570
 
$
500,000.00
   
1,000,000
   
1,000,000
                       
TRUK OPPORTUNITY FUND, LLC
One East 52nd St., 6th Fl.
New York, NY 10022
Fax: (212) 888-0334
 
$
222,500.00
   
445,000
   
445,000
                       
TRUK INTERNATIONAL, L.P.
One East 52nd St., 6th Fl.
New York, NY 10022
Fax: (212) 888-0334
 
$
27,500.00
   
55,000
   
55,000
                       
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-423-2323196
 
$
300,000.00
   
600,000
   
600,000
                       
VISION OPPORTUNITY MASTER FUND, LTD.
20 W 55th Street, 5th Fl.
New York, NY 10019
Fax: (212) 867-1416
 
$
1,000,000.00
   
2,000,000
   
2,000,000
                       
TOTALS
 
$
3,000,000.00
   
6,000,000
   
6,000,000
 



9

--------------------------------------------------------------------------------

